                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV19-04038 JAK (AGRx)                                      Date        September 6, 2019
 Title       Kenneth Riding, et al. v. Roundpoint Mortgage Servicing Corp, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                 Andrea Keifer                                          Not Reported
                  Deputy Clerk                                    Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    Not Present                                          Not Present


 Proceedings:           (IN CHAMBERS) ORDER RE ORDER TO SHOW CAUSE (DKT. 28) AND
                        TAKING SCHEDULING CONFERENCE UNDER SUBMISSION

The Parties were required to file a Joint Rule 16(b)/26(f) Report (the “Joint Report”) on or before
September 5. Dkt. 28. Defendants filed a unilateral Joint Report. Dkt. 29. Based on a review of the Joint
Report, the September 9 scheduling conference is taken off calendar and under submission. No
appearances are required by either side on September 9.

The parties were required to “show cause why sanctions in the amount of $100 should not be imposed
on each for a failure to follow prior Orders.” Dkt. 28(the “Order to Show Cause”). On September 5,
Defendants’ Counsel filed a Declaration of Christine Lee in Response to the Court’s September 4, 2019
Minute Order (the “Declaration”). Dkt. 31. Based on a review of the Declaration, the Order to Show
Cause (Dkt. 28) as to Defendants’ counsel is DISCHARGED.

Plaintiff Kenneth Riding and Plaintiff Kandy Addison did not file a response to the Order to Show Cause
(Dkt. 28). Plaintiffs did not follow the Court’s orders regarding the preparation and filing of the Joint
Report (Dkts. 15, 22, 26) and did not respond to the Order to Show Cause (Dkt. 28). Unless the
Plaintiffs respond to the Order to Show Cause (Dkt. 28) by September 9, 2019, sanctions in the amount
of $100 for these Plaintiffs collectively will be imposed.

Counsel for Defendant RoundPoint Mortgage Servicing Corporation shall give immediate telephonic
and email notice to Plaintiffs of this order. On or before September 10, 2019, Counsel for Defendant
shall file a proof of service stating that telephonic and email notice was given to Plaintiffs.

IT IS SO ORDERED.
                                                                                                :

                                                          Initials of Preparer    ak




                                                                                                    Page 1 of 1
